Citation Nr: 1342319	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) Department of Veterans (VA), which granted service connection for dysthymic disorder and assigned a 10 percent disability rating, effective August 19, 2005.  The Veteran appealed this rating action to the Board.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 Travel Board hearing; a transcript of that proceeding has been associated with the claims file. 

In January 2012, the Board granted a 30 percent disability rating, but no higher, for dysthymic disorder effective August 19, 2005.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, which became final pursuant to a September 2013 Mandate, the Court vacated and remanded the Board's decision for readjudication consistent with the Court's decision.  The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims on appeal additional substantive and procedural development is necessary; specifically, to schedule the Veteran for a VA examination to determine the current severity of his service-connected dysthymic disorder, and to obtain outstanding VA treatment reports. 

As noted above, this claim was the subject of a June 2013 Court Memorandum Decision, which found that the Board "failed to address favorable evidence, and therefore, did not adequately explain its finding that VA had fulfilled its duty to assist." 

Specifically, the Veteran underwent a VA examination in September 2010 to determine the current severity of his mental disorder.  At that time, the Veteran reported that he questioned whether he could continue in his job as a State Legislator due to his nervousness and difficulty being around people; the VA examiner found that the Veteran's dysthymic disorder produced mild to moderate impairment in social and industrial functioning and assigned a Global Assessment of Functioning (GAF) score of 65.  

Subsequently, in a November 2010 statement, the Veteran requested another psychological examination with a different VA examiner because he felt that his most recent examination "was not a good reflection" of his situation.  

Thereafter, during his September 2011 Board hearing, the Veteran stated that he held back from doctors because he was afraid of information becoming public and costing him his job.  He reported that he had requested another VA examination because he was not able to "open up and communicate" with the September 2010 VA examiner.  He also related that he no longer cared if people knew about his mental condition and that he was no longer trying to protect his position.  

In light of the November 2010 and September 2011 statements made by the Veteran concerning the September 2011 VA examination, the Court determined that the Board had failed to provide an adequate explanation of its reasons and bases for why it found that VA had fulfilled its duty to assist when the VA examination was inadequate.  

Given the Court's findings above, the Board will obtain another VA examination, conducted by a different VA examiner, to ascertain the severity of the Veteran's service-connected dysthymic disorder. 

Additionally, in a November 2013 letter, the Veteran (through his representative) asserted that his disability picture is appropriate for consideration under the criteria for an extra-schedular rating in 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Lastly, the Veteran has indicated that he receives ongoing mental health treatment from the VA Medical Center (VAMC) in Jackson, Mississippi. See Hearing Transcript, and September 2010 VA Mental Examination. The most recent VAMC treatment records contained in the claims file are dated in October 2010.  Thus, as there are possible further VA treatment records that might contain information as to the current severity of the Veteran's service-connected dysthymic disorder, they should be obtained on remand. See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all additional relevant outpatient reports of the Veteran for his service-connected dysthymic disorder from the VAMC in Jackson, Mississippi, dated from October 2010 to the present.  All records/responses received should be associated with the claims file. 

In requesting these records, the RO's efforts to obtain them must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by the Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013). 

The Veteran should also be afforded the opportunity to submit any additional relevant or updated private treatment records or, in the alternative, submit signed authorizations to permit VA to request such records.  The RO should take appropriate action upon receipt of any completed authorization forms.

2. After completing the above, schedule the Veteran for a mental disorders examination at an appropriate location to determine the current severity of his service-connected dysthymic disorder.  The examination should be conducted by a psychiatrist or psychologist other than the psychologist who performed the September 2010 VA examination. 

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner should describe in detail all current manifestations of the Veteran's dysthymic disorder.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. 

3. The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4. Review all evidence received since the last prior adjudication and readjudicate the Veteran's dysthymic disorder rating, including schedular and extraschedular consideration, claim on the merits.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue. An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


